        Case 1:16-cv-11620-NMG Document 194 Filed 06/14/19 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

 DAVID B. TRACEY, et al.,

                               Plaintiffs,
  v.                                                     No. 16-cv-11620-NMG

 MASSACHUSETTS INSTITUTE OF
 TECHNOLOGY, et al.,

                               Defendants.

                        JOINT STATUS REPORT ON MEDIATION

       Pursuant to this Court’s order dated March 18, 2019 (Docs. 188, 190), the parties hereby

submit this joint status report regarding the May 22, 2019 mediation. The parties did not resolve

the claims and intend to proceed with litigation. The parties are proceeding according to the

schedule in this Court’s order dated March 18, 2019. Doc. 190.


/s/ Scott T. Apking
SCHLICHTER BOGARD & DENTON LLP
Jerome J. Schlichter (admitted pro hac vice)
Heather Lea (admitted pro hac vice)
Joel D. Rohlf admitted pro hac vice)
Scott T. Apking (admitted pro hac vice)
100 South Fourth Street, Suite 1200
St. Louis, MO, 63102
(314) 621-6115
(314) 621-5934 (fax)
jschlichter@uselaws.com
hlea@uselaws.com
jrohlf@uselaws.com
sapking@uselaws.com
Lead Counsel for Plaintiffs
        Case 1:16-cv-11620-NMG Document 194 Filed 06/14/19 Page 2 of 3



Michael M. Mulder (admitted pro hac vice)
Elena N. Liveris (admitted pro hac vice)
LAW OFFICES OF MICHAEL M. MULDER
1603 Orrington Avenue, Suite 600
Evanston, Illinois 60201
(312) 263-0272
(847) 563-2301 (fax)
mmmulder@mmulderlaw.com
eliveris@mmulderlaw.com
Counsel for Plaintiffs

Stephen Churchill, BBO#564158
FAIR WORK, P.C.
192 South Street, Suite 450
Boston, MA 02111
(617) 607-3260
(617) 488-2261 (fax)
steve@fairworklaw.com
Local Counsel for Plaintiffs


/s/ Shannon M. Barrett
Brian D. Boyle (pro hac vice)
Gregory F. Jacob (pro hac vice)
Shannon M. Barrett (pro hac vice)
Meaghan Vergow (pro hac vice)
Deanna M. Rice (pro hac vice)
O’MELVENY & MYERS LLP
1625 Eye Street, N.W.
Washington, DC, 20006
T: 202-383-5300
F: 202-383-5414
bboyle@omm.com
gjacob@omm.com
sbarrett@omm.com
mvergow@omm.com
drice@omm.com

Alison V. Douglass (BBO # 646861)
GOODWIN PROCTER, LLP
100 Northern Avenue
Boston, MA 02210
T: 617-570-1676
F: 617-523-1231
adouglass@goodwinlaw.com
Attorneys for Defendants
        Case 1:16-cv-11620-NMG Document 194 Filed 06/14/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

     I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF) and paper
copies will be sent to those indicated as non-registered participants on June 14, 2019.

                                                     /s/ Scott T. Apking
